"One Stephen Roach died seized and possessed of the land in dispute in fee — having made and published his last will and testament, a copy of which accompanies and is made a part of this case; and the said will has been duly admitted to probate. The lessor of the plaintiff is the brother of the testator, and the heir-at-law to whom the land would have descended, in case of the intestacy of the testator. The defendant is tenant of one Joshua White, whose daughter the testator married, and the said Joshua White is the nearest relation of the testator's wife, and was at the testator's death. The testator's wife died after the making of the will, but before the death of the testator, without issue. If upon these facts the court shall be of opinion that the land descends to the heirs-at-law of the testator, then it is agreed, judgment shall be given for the plaintiff. If, however, the court is of opinion that the land passes under the devise to the nearest relation of the testator's wife, to the person thus designated, and who bore that relation, either at the date of the will, or the death of the testator, then judgment to be given for the defendant, with leave to either party to appeal, without appeal bond." *Page 110 
His Honor, the presiding judge, being of opinion for the lessor of the plaintiff, upon the facts stated, gave judgment accordingly, from which the defendant appealed.
(The clauses of the will in question are sufficiently set out in the opinion delivered by this Court.)
1. The devise over to the wife's nearest relation took effect (104)   immediately at the death of testator, notwithstanding the lapse of the particular estate limited to her. 6 Cr. Dig., "Devise," 38; chap. 8, sec. 22, et seq.; Scatterwood v. Edge, 1 Salk., 229; Avelynv. Ward, 1 Ves., 420; 1 Pow. Dev., 196, note 8. The same doctrine prevails in this State, when the preceding particular estate never takes effect.Richmond v. Vanhook, 38 N.C. 581; Atkins v. Kron, 37 N.C. 58; Simmonsv. Gooding, 40 N.C. 382.
2. The nearest relation of the wife being her father, he therefore took an estate in fee immediately upon the testator's death. Simmons v. Gooding.
The will of Stephen Roach contains these clauses: "(2) I give unto my wife, Margaret, all of my lands. (3) It is my wish, that if my wife should have a child by me, for the child to have, at her death, all of my lands. In case she should die, without an heir, for the land to go to her nearest relation." The wife died in the lifetime of the testator, without ever having had a child, leaving her father, under whom the defendant claims her "nearest relation," and he was also "her nearest relation" at the death of the devisor.
The question is, does the land belong to her father, or does it belong to the heirs of the devisor? His Honor was of the latter opinion upon the ground, we suppose, that as she died in the lifetime of the devisor, the devise to her lapsed, and the limitation over was thereby defeated. It is settled to the contrary. Simmons v. Gooding, 40 N.C. 382. It is settled law, that when a particular estate is given by will, with a remainder over, whether vested or contingent, the remainder takes effect, notwithstanding the particular estate fails by the death of the person for whom it was intended, upon the death of the devisor" — "unless there be an intention expressed, that the limitation over shall depend on the vesting of the preceding estate as a condition precedent." "Most generally, the limitation over is intended to take effect, whenever the preceding estate is out of the way, without reference to the manner in which it gets out of the way." 2 Williams on Executors, 764. The *Page 111 
limitation over in this case clearly does depend not on the vesting   (105) of the preceding estate in the tenant for life, as a condition precedent, and consequently cannot be affected by the fact that the life estate lapsed. The judgment below must be reversed and judgment for the defendant on the case agreed.
PER CURIAM. Judgment below reversed, and judgment for the defendant.
Cited: Mebane v. Womack, 55 N.C. 299.